Citation Nr: 0946169	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-07 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for chronic rhinitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel







INTRODUCTION

The Veteran had active service from August 1965 to September 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The September 2006 rating decision also denied service 
connection for hearing loss, tinnitus, and bilateral otitis, 
which the Veteran also included in his October 2006 notice of 
disagreement.  These issues were included in the February 
2008 statement of the case.  His March 2008 Substantive 
Appeal (VA Form 9), however, indicates that he only appealed 
the issue of chronic rhinitis, and he did not include the 
hearing loss, tinnitus, and bilateral otitis claims as 
appealed issues.  There is no suggestion that the Veteran 
sought to supplement his Substantive Appeal within the 
requisite time frame to include those issues on appeal.  
Thus, the Board deems the appeal of those issues as 
withdrawn, and they will not be addressed in the decision 
below.  See 38 C.F.R. § 20.204 (2009).  The Veteran may, of 
course, apply to reopen those claims at any time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has essentially contended that he has an allergic 
disability, claimed as chronic rhinitis, due to his period of 
active service.  He has asserted that his condition first 
manifested in 1977.  A review of the medical records reflects 
that the Veteran received treatment for allergic or vasomotor 
rhinitis on several occasions during service, including March 
1984, February 1985, and March 1985.  

Subsequent private treatment records indicate that the 
Veteran currently suffers from an allergic disability.  
Records from the Loma Linda VA Medical Center (VAMC) indicate 
that the Veteran presented with the symptoms of allergic 
rhinitis in May 2002.  In January 2003, the Veteran received 
treatment for vasomotor rhinitis.  Most significantly, a VA 
treatment record from September 2005 indicates that the 
Veteran suffered from chronic allergic rhinitis since 1967.  
He was noted to be taking medication for his allergic 
disability and was being seen by a specialist.

A review of the record shows that the Veteran has not yet 
received an examination for his allergic disability.  In 
light of the foregoing, the Board finds that additional 
development is necessary to properly assess the nature, 
extent, and etiology of the Veteran's allergic disorder.  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  When, as now, medical evidence is inadequate, VA 
must supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
VA treatment records.  All records so 
obtained should be associated with the 
Veteran's claims file.

2.  Then, the RO should schedule the 
Veteran for an examination to determine 
the etiology of any current allergic 
disability.  If the Veteran is determined 
to have an allergic disability, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that such disorder is related to the 
Veteran's military service.  A report of 
the examination should be associated with 
the Veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any development it 
deems necessary, the RO should review the 
record and readjudicate the Veteran's 
claim.  If the decision remains 
unfavorable to the Veteran, in whole or in 
part, a supplemental statement of the case 
should be prepared and provided to the 
Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


